DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group II, claims 4-6, 23-25, 42, 44, 47, 49, and 52, in the reply filed on 04/13/2021 is acknowledged.  The traversal is on the ground(s) that searching the claims of Group IV along with the elected claims would not constitute a search burden for the Examiner (remarks, page 2).  This argument is not found persuasive because the instant case is a national stage entry of an international patent application, and so the burden of search is not relevant to this restriction requirement, which is made under a unity of invention standard. See MPEP § 1893.03(d).
The requirement is still deemed proper and is therefore made FINAL.

Upon further search and consideration, the Examiner has rejoined the claims of Group IV (claims 11, 13-14, 16-19, 30, 32-36, 38, 40-41, 46, 51, and 54) with the elected claims for examination.

Information Disclosure Statement
The information disclosure statement filed in this application has been received and considered.

Claim Status
Claims 1-11, 13-30, and 32-54 are pending in this US patent application. Claims 1-3, 7-10, 15, 20-22, 26-29, 37, 39, 43, 45, 48, 50, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/13/2021.
Claims 4-6, 11, 13-14, 16-19, 23-25, 30, 32-36, 38, 40-42, 44, 46-47, 49, 51-52, and 54 are currently under examination and were examined on their merits.

Claim Objections
Claims 23 and 30 are objected to because of the following informalities:

Claims 23 and 30 recite “one or more pharmaceutically acceptable carrier” (emphasis added) in part (b). This limitation should read “one or more pharmaceutically acceptable carriers”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 36 depends from claim 30 and recites “said lytic specific bacteriophages”. However, claim 36 does not recite “lytic specific bacteriophages”. As such, claim 36 lacks clear antecedent basis, which causes confusion because it would be unclear to one of ordinary skill in the art whether the “lytic specific bacteriophages” of claim 36 were intended to refer to the lytic bacteriophages of claim 30 or to some other bacteriophages. As such, claim 36 is indefinite and is rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted claim 36 to read “said lytic bacteriophages”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 11, 13-14, 16-19, 23-25, 30, 32-36, 38, 40-42, 44, 46-47, 49, 51-52, and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The biological materials FnpΦ11, FnpΦ02-14, and FnnΦ107 are recited in the claims and, thus, are essential to the claimed invention. Because the biological materials are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
The specification does not disclose a repeatable process to obtain the biological materials, and it is not apparent if the biological materials are readily available to the public.  It is noted that applicant has deposited the organisms (see, for example, instant claim 14), but there is no indication in the specification as to public availability.

If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;	
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
	(e) the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to M.P.E.P. § 2400 in general, and specifically to § 2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-24, 47, 49, and 52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on January 7, 2019 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the 

‘Directed to a judicial exception’ analysis:
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of characteristics that can determine the presence of a marked difference include biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic, or physical.
Claim 23 recites a pharmaceutical composition comprising FnpΦ11 and a pharmaceutically acceptable carrier. The instant specification indicates that FnpΦ11 is a naturally-occurring virus, and so the claim includes a judicial exception. The claim does not limit the pharmaceutically acceptable carrier in any way, and so the recited carrier is broad enough to read on naturally-occurring materials, such as water. The specification also provides no evidence that the presence of a carrier such as water would convey a markedly different structure or functionality on the naturally-occurring virus. As such, claim 23 and its dependent claims recite a judicial exception.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?


‘Significantly more’ analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements that are not judicial exceptions.

Therefore, claims 23-24, 47, 49, and 52 are directed to subject matter that is not patent-eligible and are rejected under 35 U.S.C. 101.

Claims Are Free of the Prior Art
	The closest prior art to the claimed invention is found in the teachings of Machuca (Machuca et al., Appl. Environ. Microbiol. 76(21): 7243-250 (2010)), which teach the isolation of the phage FnpΦ02 from Fusobacterium nucleatum (see entire document, including page 7243, abstract). However, this phage is distinct from FnpΦ11 as recited in the instant claims (see, for example, page 33 of the instant specification as filed, which indicates that FnpΦ02 is a temperate phage, whereas FnpΦ11 is a lytic phage). As such, the claims are free of the prior art.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/06/2021